60 F.3d 835NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.
UNITED STATES of America, Plaintiff-Appellee,v.Jose D. RAYGOZA-ROCHA, Defendant-Appellant.
No. 94-16185.
United States Court of Appeals, Ninth Circuit.
Submitted June 26, 1995.*Decided July 3, 1995.

Before:  O'SCANNLAIN, LEAVY, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Jose Raygoza-Rocha, a federal prisoner, appeals pro se the denial of his petition under 28 U.S.C. Sec. 2255 challenging whether the district court had subject matter or personal jurisdiction, and was the proper venue to hold his trial for conspiring to distribute more than a ton of marijuana in violation of 21 U.S.C. Secs. 841(a)(1), 846.  We agree with the district court's conclusion that these contentions are frivolous.  See 18 U.S.C. Sec. 3231 (district courts have subject matter jurisdiction over federal crimes); United States v. Corona, 34 F.3d 876, 879 (9th Cir. 1994) (proper venue for conspiracy is a district in which defendant or co-conspirator committed an overt act); United States v. Zammiello, 432 F.2d 72, 72 (9th Cir. 1970) ("[p]ersonal presence of a defendant before a district court gives that court jurisdiction over him").


3
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed. R. App.  P. 34(a); 9th Cir.  R. 34-4.  We therefore deny Raygoza-Rocha's request for oral argument and his request to be present at oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3